PER CURIAM.
Appellant-defendants, T & I Leasing, Inc. and Canal Insurance Company, take an interlocutory appeal from a trial court order denying T & I Leasing’s motion to set aside default in an action seeking damages for personal injuries sustained by ap-pellee as a result of alleged negligence in the operation of an automobile.
Upon review of the record on appeal and after consideration of briefs and oral argument of counsel for the respective parties, we determine that the trial court abused its discretion in declining to set aside the default entered against T & I Leasing, Inc. so as to permit determination of the controversy on the merits.
Accordingly, the order herein appealed is reversed and the cause remanded for further proceedings consistent with the views herein expressed.
CROSS and MAGER, JJ., and TROW-BRIDGE, C. PFEIFFER, Associate Judge, concur.